—Judgment unanimously affirmed, without costs. Memorandum: The April 1982 vote of the Town Board was not sufficient to repeal the zoning ordinance. Town Law § 265 requires a three-fourths vote of the Town Board in order to repeal a zoning ordinance after protest has been registered, as it was here, by 20% of the affected property owners. Since the Board consists of five members, it was necessary to have four favorable votes in order to repeal the ordinance and thus the 3 to 1 vote, with one member abstaining, was insufficient for repeal. Thus viewed there is no need to address the other issues raised. (Appeal from judgment of Supreme Court, Yates County, Purple, J.—art 78.) Present—Dillon, P. J., Callahan, Denman, Pine and Schnepp, JJ.